DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 6 recites the limitation “the epitaxial layer comprises n-type epitaxial (N-EPI) silicon.”  However the parent claim 1 recites that “the epitaxial layer includes an intrinsic region.” Thus, the limitation of claim 6 introduces new matter in the Application because it contradicts to the Applicant’s Specification, wherein in Fig. 3 it is disclosed that although the epitaxial layer comprises an intrinsic region or N-type epitaxial region, the Specification does not disclose that the epitaxial layer comprises both intrinsic region and N-EPI region.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the epitaxial layer comprises n-type epitaxial (N-EPI) silicon.”  This limitaiton contradicts to the parent claim 1, wherein it is recited that the epitaxial layer includes an intrinsic region.  This limitaiton also contradicts to the Applicant’s Specification, wherein in Fig. 3 it is disclosed that the epitaxial layer 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the limitation “the epitaxial layer comprises n-type epitaxial (N-EPI) silicon.”  This limitaiton fails to further limit the subject matter of the parent claim 1 because it contradicts to the parent claim 1, wherein it is recited that the epitaxial layer includes an intrinsic region.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2004/0173875).
Regarding claim 1, Yamamoto discloses a photodetector comprising: a substrate layer (Fig.1A, Fig. 2C; numeral 1); a buried layer  (22) deposited upon a first surface area of the substrate layer (1); an epitaxial layer  (Fig.1A, numeral 33; Fig.2C, numeral 31) deposited upon a first portion of a first surface area of the buried layer (22) ; a plug layer (4) deposited upon a second portion of the first surface area of the buried layer (22), wherein the epitaxial layer  (33) and the plug layer  (4) are adjacent to each other on the first surface area of the buried layer (22); a p-plus layer (7) deposited upon a first surface area of the epitaxial layer (33) opposite from the first surface area of the buried layer (22); an n-plus layer  (9) deposited upon a first surface area of the plug layer  (4) opposite from the first surface area of the buried layer (22) ; a pre-metal dielectric (PMD) layer (86) deposited upon a first surface area of the p-plus layer (7) opposite from the first surface area of the epitaxial layer (33) and upon a first surface area of the n-plus layer (9) opposite from the first surface area of the plug layer (4); a first node (11) 
 Yamamoto does not explicitly disclose wherein the epitaxial layer includes an intrinsic region.
Yamamoto however discloses that impurity concentration of the base layer (33) is set to a low value ([0005]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the epitaxial layer includes an intrinsic region for the purpose of operating transistor with higher maximum operating voltage (Yamamoto, [0005]).
Regarding claim 2, Yamamoto discloses  one or more trenches  (Fig.1, numeral 91) spanning multiple layers  (86), (33), (1) from the PMD layer  (86) to the buried layer (22) at outer sides of the p-plus layer (6) and n-plus layer (9).
Regarding claim 4, Yamamoto discloses wherein the substrate layer (1) comprises a p-type substrate ([0031]).  
Regarding claim 5, Yamamoto discloses wherein the buried layer comprises an n-type buried layer (NBL) (Fig.2C, numeral 22).  
Regarding claim 6, Yamamoto discloses wherein the epitaxial layer comprises n- type epitaxial (N-EPI) silicon (Fig.1; Fig.2C, numeral 31).  
Regarding claim 10, Yamamoto discloses wherein the plug layer (Fig.2C, numeral 4) punctures the buried layer (22).  
Regarding claim 11, Yamamoto discloses wherein more than one electronics module assemblies form an array comprising the more than one electronics module assemblies (Fig.2B).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 2 above, and further in view of Asano (US 6, 828, 644).
Regarding claim 3, Yamamoto does not disclose wherein one of the one or more trenches is located between the p-plus layer and n-plus layer.
Asano however discloses wherein one of the one or more trenches (Figs. 2; numeral 20) is located between the p-plus layer (5) and n-plus layer (1A).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yamamoto with Asano to have one of the one or more trenches located between the p-plus layer and n-plus layer for the purpose of reducing parasitic capacitance between two adjacent impurity regions (Asano, column 1, lines 14-19).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Wang (US 2019/0288132).
Regarding claim 8, Yamamoto does not disclose   wherein a portion of a surface area of the PMD layer is configured to receive a photon.  
Wang however discloses wherein a portion of a surface area of the PMD layer is configured to receive a photon (Fig.72).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yamamoto with Wang to have a portion of a surface 
Regarding claim 9, Yamamoto does not disclose wherein a portion of a second surface area of the substrate layer is configured to receive a photon.  
Wang however discloses wherein a portion of a second surface area of the substrate layer is configured to receive a photon (Fig.24, numeral 2430; [0258]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a portion of a second surface area of the substrate layer is configured to receive a photon for the purpose of wavelength selective detection for CWDM and/or bi directional free space optical communication (Wang, [0258]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA SLUTSKER/Primary Examiner, Art Unit 2891